UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2332


ISAIAH GREEN, JR.,

                Plaintiff - Appellant,

          v.

WAKE COUNTY SHERIFF DONNIE HARRISON; JOHN ALBERT MAXFIELD,
Legal Counsel,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-cv-00480-BO)


Submitted:   March 25, 2014                 Decided:    March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaiah Green, Jr.,    Appellant Pro Se.       Roger    A. Askew,    WAKE
COUNTY   ATTORNEY’S    OFFICE,  Raleigh,     North      Carolina,    for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Isaiah Green, Jr., appeals the district court’s order

denying relief on his request to reopen his case.                    We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                 Green

v. Harrison, No. 5:12-cv-00480-BO (E.D.N.C. Oct. 4, 2013).                 We

dispense   with     oral   argument   because     the    facts    and   legal

contentions   are   adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2